Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00141-CR

                                              Fred D. HALL,
                                                 Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-0678
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Fred D. Hall was convicted by a jury of assault on a public servant and sentenced by the

trial court to five years in prison and a $2,000.00 fine. The trial court suspended the sentence of

confinement and placed Hall on community supervision for a period of five years. Hall appeals

the judgment.

           Hall’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she concludes this appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.
                                                                                    04-12-00141-CR


1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Hall was provided copies

of the brief and motion to withdraw and was informed of his right to review the record and file

his own brief. Hall has not filed a pro se brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Hall’s and affirm the trial

court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Hall wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days after either this opinion is rendered or the

last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.

See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the

Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply

with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                     Steven C. Hilbig, Justice

DO NOT PUBLISH




                                                    -2-